DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 is a duplicate of claim 7.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8945137. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9655748. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10292747. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1, 2, 9-11, 13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lechmann et al. (U.S. Publication No. 2008/0071284).
Lechmann et al. discloses a bone graft delivery system, comprising: an elongate tube (10); a handle (syringe handle) at a proximal end of the tube configured to be actuated to deliver bone graft material through the tube; and a tip (1) at a distal end of the tube, the tip having one or more openings configured to deliver the bone graft material to a desired location (Figure 5, 6), wherein the tip includes a surface suitable to serve as a rasp for scraping bone (textured surfaces Figure 5). 
Regarding claim 2, the surface of the tip includes jagged edges (as seen in figure 5, the surfaces of tip 1 have jagged edges). 
Regarding claim 9, the tip (1) has a blunt end (Figure 5). 

Regarding claim 11, the elongate tube includes a permanent bend (being cylindrical, the out surface of the tube is bent). 
Regarding claim 13, the tip is removably attachable to the distal end of the tube (paragraph 9). 
Claim(s) 1 and 12 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mead Jr (U.S. Patent No. 2316095).
Mead Jr. discloses a device capable of delivery bone graft material comprising an elongate tube (12), a handle (31) configured to be actuated to deliver material, and a tip (11) having an opening. The sharp tip as seen in figure 1 is considered capable of serving as a rasp. The handle comprises a trigger configured to be actuated (Figure 1) 
Claim(s) 1-11, and 13 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kleiner (U.S. Patent No. 9173694).
Kleiner discloses a bone graft delivery system comprising an elongate tube (2), a handle (12) at a proximal end of the tube that is actuated (pushed down by a user) to deliver bone graft material through the tube, and a tip (62) having one or more openings (68) and includes a surface (Figure 12C) suitable to serve as a rasp. The tip includes jagged edges (Figure 12C). The tip is made of metal, or radiopaque material, or durable plastic (PEEK), or composite material (Column 24, Lines 48-50). The tip can include oen or more radiopaque markers (Column 15, Lines 50-55). The tip has a blunt end and the tube is rigid. The tube includes a permanent bend, i.e. at the corners of the square cross section. The tip is removable attached.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mead Jr. (U.S. Patent No. 2316095) in view of Solomon (U.S. Patent No. 4277184).
Claim 21 is rejected per the same rejection of claim 21 in the Office action mailed on April 22, 2014 for Application 14/162102.
Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kleiner (U.S. Patent No. 9173694).
The Examiner is taking official notice that it would have been obvious to one skilled in the art to provide an endoscopic camera adjacent the tip as such is known to provide minimally invasive imaging to an area. 

Allowable Subject Matter
The only rejection for the method claims is the double patenting rejection. A terminal disclaimer will over come the rejection. The claims would be allowable based upon containing the allowable subject matter from the parent cases. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/Primary Examiner, Art Unit 3775